DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1 and 2 are currently pending in the application.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Fujimaki et al. (US 2010/0201015 Al), in view of Yoshida et al. (US 4,737,540).
Fujimaki teaches a method of producing a polyester resin from a mixture comprising (A) 100 parts by weight of a polyethylene terephthalate polyester (reads on (A)), 0.01 to 2 parts by weight of a polymeric polyfunctional epoxy compound containing 7 to 100 epoxy groups in a molecule and having a molecular weight of 1,000 to 300,000 as a coupling agent (B) (i.e. of overlapping molecular weight as claimed (C)) and 0.01 to 1 part by weight of a metal salt of an oC or higher and 300oC or lower, reacting the same with epoxy compound (B) in the presence of cure catalyst (C) by reactive extrusion method [0056]. The reference also teaches foam molding using a chemical foaming agent gas, a volatile gas or an inert gas [0028] and profile extrusion molding [0029]. Disclosed Examples 1-6 in TABLE 1 include 100 parts by weight of polyester, an epoxy compound having a molecular weight of 6,000 (B1) or 9,000 (B2) or 10,000 (B3) (1-2 parts by wt.), 0.2 part by wt. coupling reaction catalyst and 0.1 part by wt. of liquid paraffin spreader (reads on (E)), molecular weight recited as weight average molecular weight [0042].
Fujimaki is silent with regard to (1) a carbon fiber content with the claimed range and (2) a modified polyester resin reinforced with carbon fiber having claimed MFR, as recited in claims 1 and 2.
At the outset, it is noted that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). See MPEP § 2144.05.
With regard to (1), Fujimaki teaches a small genus of reinforcement material which includes carbon fiber. Secondary reference to Yoshida teaches carbon fiber reinforced polyester resin compositions comprising 30-98.985% by wt. of a thermoplastic polyester resin (A), 1 to 60% by wt. of carbon fiber (B), and 0.01 to 5 wt.% of at least one compound I, II or III (C), for 
Given that Fujimaki is open to including carbon fiber as reinforcement material in polyester resin compositions for molded objects, given the teaching in Yoshida on a carbon fiber content ranging from about 1 to about 200 parts by weight of carbon fiber, per 100 parts by weight of polyester (A) as advantageous in providing flowabililty/moldability and reinforcement effect, it would have been obvious to one of ordinary skill in the art, as of the effective filing date of the claimed invention, to include any amount of 1 to about 200 parts by weight of carbon fiber, per 100 parts by weight of polyester (A), including in amounts that fall within the scope of the claimed invention, in Fujimaki’s reactive extruder mixing step so as to confer the advantages taught by Yoshida to Fujimaki’s molded articles. Additionally, with regard to (2), given that Fujimaki teaches polyester resin having the same intrinsic viscosity as that disclosed in the specification, and given that Yoshida teaches an overlapping carbon fiber content, a skilled artisan would reasonably expect compositions of overlapping scope to have a MFR of 20g/10 min or less as in the claimed invention, absent evidence to the contrary. As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Fujita et al. (US 6,214,269 B1) and Yoshimura et al. (US 6,506,852 B2). Fujita teaches a process comprising (1) the step (reaction step) of obtaining molten polyethylene terephthalate (B) having a high degree of polymerization by heating and melting (a) 100 parts by weight of polyethylene terephthalate (A), (b) 0.1 to 10 parts by weight of a bifunctional epoxy compound and (c) an epoxy ring-opening catalyst and (2) the step (extrusion step) of extruding the obtained molten product into a sheet from a die. Yoshimura teaches molded articles comprising polyester and coupling agent composed of 0-100% by weight of a bifunctional epoxide compound.

Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to Satya Sastri at (571) 272 1112. The examiner can be reached 9AM-5.30PM on weekdays, except Wednesday. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gwendolyn Blackwell can be reached at (571)-272-5772. The fax phone number for the organization where this application or proceeding is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR 

/Satya B Sastri/
Primary Examiner, Art Unit 1762